Citation Nr: 0533993	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of 
bilateral tympanic membrane perforation with hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran honorably served on active duty from January 1966 
to December 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In April 2005, the Board remanded the claim for evidentiary 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

Bilateral tympanic membrane perforation with hearing loss is 
manifested by healed tympanic membranes and numeral 
designations under Table VI of III for the right ear and II 
for the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
bilateral tympanic membrane perforation with hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2005); 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2005).




DUE PROCESS
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented, in part, at 38 C.F.R § 3.159 (2005), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice by letter in 
February 2002 to the extent that the veteran was informed 
that VA would obtain VA records and records from other 
Federal agencies, and that he could submit private medical 
records, including a medical opinion, or authorize VA to 
obtain the records on his behalf.

After the denial of the claim in March 2002 by the RO, the 
veteran was provided a copy of the rating decision, an August 
2002 statement of the case, an August 2003 supplemental 
statement of the case, a second VCAA letter, dated in April 
2005, and a June 2005 supplemental statement of the case, 
each document provided notice of the type of evidence needed 
to substantiate the claim, namely, evidence that the 
disability was worse.  He was also informed that if he had 
any evidence in his possession that pertained to the claim, 
he should submit it to VA.  

Since the notice of the evidence needed to substantiate the 
claim and the notice to provide any evidence that pertained 
to the claim did not come before the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the RO described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing.  For these reasons, the veteran has not been 
prejudiced by the partial, late timing of the VCAA notices.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents listed above 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1967 the 
veteran sustained bilateral tympanic membrane perforations as 
a result of mortar fire.  In June 1967 and July 1967, he 
underwent tympanoplasties of the left ear and right ear, 
respectively.  He underwent another tympanoplasty in October 
1967.  In August 1968, the diagnoses were bilateral 
perforation of the tympanic membranes and bilateral hearing 
loss. 
In a September 1969 rating decision, the RO granted service 
connection for bilateral tympanic membrane perforation with 
hearing loss and assigned a noncompensable evaluation.  The 
veteran has remained at that evaluation since that time.

In July 2001, the veteran submitted the current claim for 
increase.  

On VA audiological examination in September 2001, the veteran 
complained of difficulty hearing in all situations.  Pure 
tone thresholds at the tested frequencies of 1000, 2000, 
3000, and 4000 Hertz were: 

Right ear: 40, 25, 40, and 70, for an average decibel 
loss of 44; 
Left ear:   20, 25, 30, and 70, for an average decibel 
loss of 36.  

Speech recognition was 92 percent in the right ear and 
96 percent in the left ear at 65 decibels and increased to 
96 percent for the right ear and 100 percent for the left ear 
at 85 decibels.  

On VA audiological testing in April 2002, pure tone 
thresholds at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz were: 

Right ear: 30, 15, 45, and 80, for an average decibel 
loss of 43; 
Left ear:   15, 20, 35, and 75, for an average decibel 
loss of 36.  

Speech recognition was 92 percent in each ear. 

At a hearing in June 2003 before a Decision Review Officer, 
the veteran testified that he would have to ask his wife to 
repeat everything back to him because he could not hear her.  
He stated that telephone conversations with customers at work 
were difficult because he constantly had to ask the person to 
repeat what he had said.  He also stated that he had written 
down incorrect information at times while at work.  The 
veteran described difficulty in understanding what people 
were saying to him if he was in a crowded room.  

At the hearing in November 2004, the veteran stated that 
currently his hearing loss caused problems with him at work 
because he would have to ask his associates to repeat things 
that were said to him.  He described having to turn the 
volume up on the phone to the highest level.  He also stated 
he was in the party rental business and that he would miss 
parts of conversations with clients and have to ask them to 
repeat what they said.  The veteran testified that his 
employer was bothered by this.  

On VA audiological examination in May 2005, pure tone 
thresholds at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz were: 

Right ear: 35, 25, 50, and 75, for an average decibel 
loss of 46; 
Left ear:   25, 35, 35, and 70, for an average decibel 
loss of 41.  

Speech word recognition scores were 80 percent in the right 
ear and 84 percent in the left ear.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  

To evaluate the degree of disability from defective hearing, 
the schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Perforation of the tympanic membrane warrants a 
noncompensable evaluation.  38 C.F.R. § 4.87, Diagnostic Code 
6211. 
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Applying the criteria found at 38 C.F.R. § 4.85, TABLE VI, to 
the results of the September 2001 VA examination yields a 
numerical designation of I for the right ear (between 42 and 
49 percent average pure tone decibel hearing loss, with 
between 92 and 100 percent of speech discrimination) and of I 
for the left ear (between 0 and 41 average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the numeral designations for both 
ears into TABLE VII yields a disability rating zero percent 
under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85, TABLE VI, to 
the results of the April 2002 VA audiological evaluation 
yields a numerical designation of I for the right ear 
(between 42 and 49 average pure tone decibel hearing loss, 
with between 92 and 100 percent of speech discrimination), 
and of I for the left ear (between 0 and 41 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for both ears into TABLE VII yields a disability rating of 
zero percent under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85, TABLE VI, to 
the results of the May 2005 VA audiological examination 
yields a numerical designation of III for the right ear 
(between 42 and 49 average pure tone decibel hearing loss, 
with between 76 and 82 percent of speech discrimination), and 
of II for the left ear (between 0 and 41 average pure tone 
decibel hearing loss, with between 84 and 90 percent of 
speech discrimination).  Entering the numeral designations 
for both ears into TABLE VII yields a disability rating of 
zero percent under Diagnostic Code 6100.

Thus, all three audiological evaluations establish that the 
veteran's hearing loss is not compensable under the rating 
schedule.  As for the perforated tympanic membranes, such a 
disability is zero percent disabling under Diagnostic Code 
6211. 
Although the most recent findings substantiate the veteran's 
assertion that his hearing loss has worsened during the 
appeal period, the current level of hearing loss is still 
noncompensably disabling.  For the reasons stated above, the 
Board concludes the preponderance of the evidence is against 
the claim, and an increased rating for bilateral tympanic 
membrane perforation with hearing loss is not warranted.  
38 U.S.C.A. § 5107(b). 

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular rating commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion 
for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards. Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
of record does not indicate that the current level of hearing 
impairment renders impractical the application of the regular 
schedular criteria.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating.


ORDER

A compensable rating for residuals of bilateral tympanic 
membrane perforation with hearing loss is denied.



_____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


